UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6502



DAVID SKUNDOR, and the class of similarly
situated persons being all prisoners housed in
the Quilliams I and II Units at the Mount
Olive Correctional Complex,

                                              Plaintiff - Appellant,


          versus


BEVERLY GANDEE; JAMES RUBENSTEIN; LESLIE K.
TYREE; THOMAS MCBRIDE, Warden, in his official
and personal capacity; KATHRYN LUCAS; JOE
WOOD, all in their personal capacities,

                                           Defendants - Appellees,

GARRY BLOCKER,

                                                            Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.   Charles H. Haden II,
District Judge. (CA-02-499)


Submitted: May 13, 2004                          Decided:   May 20, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Skundor, Appellant Pro Se.    Heather A. Connolly, OFFICE OF
THE ATTORNEY GENERAL, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           David    Skundor    appeals      the    district    court’s      order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.              We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.                  See Skundor v.

Gandee, No. CA-02-499 (S.D.W. Va. Mar. 11, 2004). We dispense with

oral   argument    because    the   facts    and    legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                    - 3 -